      Case: 1:21-cv-00204-MRB Doc #: 7 Filed: 04/09/21 Page: 1 of 2 PAGEID #: 42




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO

NORMAN HUSAR, individually and on
behalf of all others similarly situated,

                   Plaintiff,                       Civil Action No. 1:21-cv-00204-MRB

vs.                                                 Hon. Michael R. Barrett

GENERAL MOTORS LLC, a Delaware
limited liability company,

                   Defendant.

______________________________________________________________________________

              STIPULATION FOR EXTENSION OF TIME TO MOVE OR PLEAD

         In accordance with Southern District of Ohio Local Rule 6.1(a), Plaintiff Norman Husar

  and Defendant General Motors LLC (“GM”) stipulate that GM shall have an extension of time

  to move, answer, or otherwise respond to the Complaint, up to and including May 7, 2021.

         This is GM’s first extension, which does not exceed a total of twenty-one (21) days.

Stipulations:

By:      /s/ Brian D. Flick (consent via email)      /s/ Kyle M. Asher
         Brian D. Flick (0081605)                    Kyle M. Asher (0098459)
         Dann Law                                    DYKEMA GOSSETT PLLC
         P.O. Box 6031040                            201 Townsend St., Suite 900
         Cleveland, OH 44103                         Lansing, MI 48933
         (216) 373-0539                              (517) 374-9151
         notices@dannlaw.com                         kasher@dykema.com

         Attorney for Plaintiff Norman Husar         Attorney for General Motors LLC




106069.001335 4835-0768-8676.1
  Case: 1:21-cv-00204-MRB Doc #: 7 Filed: 04/09/21 Page: 2 of 2 PAGEID #: 43




                              CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2021, I caused the foregoing document to be filed with

the Clerk of the Court with a copy being served on all counsel of record by the court CM/ECF

electronic filing system.


                                          By: /s/ Kyle M. Asher
                                              Kyle M. Asher (0098459)
